Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claims 19-20 are objected to because of the following informalities:  
In claims 19-20, “contact areas between the material of the non-bending region and the material of the bending region comprise micro holes” are not supported by the SPEC/drawing. Further clarification is required. Examiner would like to remind Applicant that if the claimed limitations are belong to non-elected embodiment, these claims should be withdrawn. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over HER (US 20160188098 A1) in view of Kim (US 20170061836 A1) and Chuman (US 20040150584).
With regard to claim 1, HER discloses A cover plate, (abstract; fig 1-28) comprising: a non-bending region and a bending region connected to the non-bending region (at least fig 27; paragraph [150]-[155]); wherein a hardness of a portion of the cover plate disposed in the bending region is less than a hardness of a portion of the cover plate disposed in the non-bending region (at least fig 27; paragraph [150]-[155]); a material of the non-bending region comprises a rigid material, and a material of the bending region comprises a flexible material (at least fig 27; paragraph [150]-[155]).

Kim teaches a plate structure comprising: a groove is defined in a side of the non-bending region connected to the bending region, and the flexible material of the bending region extends into the groove; (at least fig 12-16; paragraph [183]-[193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (non-bending region with groove and flexible material of the bending region extends into the groove) and modify to previous discussed structure (modified to HER’s flexible and non-bending region portion as discussed above) so as to further support the bending area of the modified structure and/or provide more even flexibility on the bending area. 
HER in view of Kim lacks teaching: the material of the non-bending region and the material of the bending region are bonded by an optical adhesive.
Chuman teaches a display structure comprising an optical adhesive (paragraph [110]-[115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (optical adhesive) and modify to previous discussed structure (modified to previous discussed the material of the non-bending region and the material of the bending region) so as to further improve the bonding between the two materials/structures of the modified structure. 
Regarding claim 10, the above discussed art further disclosed A flexible display device, (abstract; fig 1-28) comprising: a display panel (at least fig 27; paragraph [150]-[155]); and a cover plate disposed on a light emitting surface of the display panel (at least fig 27; paragraph [150]-[155]); wherein the cover plate comprises a non-bending region and a bending region connected to the non-bending region (at least fig 27; paragraph [150]-[155]), and a hardness of a portion of the cover plate disposed in the bending region is less than a hardness of a portion of the cover plate disposed in the non-bending region(at least fig 27; paragraph [150]-[155]); a material of the non-bending region comprises a rigid material, and a material of the bending region comprises a flexible material (at least fig 27; paragraph [150]-[155]).
HER lacks teaching: wherein a groove is defined in a side of the non-bending region connected to the bending region, and the flexible material of the bending region extends into the groove; and the material of the non-bending region and the material of the bending region are bonded by an optical adhesive. 
Kim teaches a plate structure comprising: a groove is defined in a side of the non-bending region connected to the bending region, and the flexible material of the bending region extends into the groove; (at least fig 12-16; paragraph [183]-[193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (non-bending region with groove and flexible material of the bending region extends into the groove) and modify to previous discussed structure (modified to HER’s flexible and non-bending region portion as discussed above) so as to further support the bending area of the modified structure and/or provide more even flexibility on the bending area. 

Chuman teaches a display structure comprising an optical adhesive (paragraph [110]-[115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (optical adhesive) and modify to previous discussed structure (modified to previous discussed the material of the non-bending region and the material of the bending region) so as to further improve the bonding between the two materials/structures of the modified structure. 
Regarding claims 19, 20 (see also objection), modified HER further teaches contact areas between the material of the non-bending region and the material of the bending region comprise micro holes (at least Kim’s fig 14-16; the holes received 615c; Examiner consider as micro holes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (micro holes and associate fastener/parts as discussed in Kim) and modify to previous discussed structure so as to further secure the modified structure. 
 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The feature "the material of the non-bending region and the material of the bending region are bonded by an optical adhesive" improves adhesion between the material of the non-bending region 101, 102 and the material of the bending region 103. (see paragraph [0041] and FIG. 1 of the present application). 
Therefore, compared to HER, the above claimed limitation of the present application improves connection stability and adhesion between the non-bending region and the bending region, and further reduces the bending stress.” (pages 5 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JERRY WU/Primary Examiner, Art Unit 2841